Citation Nr: 1020191	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  08-26 150A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for obstructive sleep 
apnea.

2.  Entitlement to an initial increased evaluation for 
deviated nasal septum, chronic sinusitis, status post 
rhinoplasty and functional endoscopic sinus surgery, 
residuals of right zygoma fracture, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active military duty from  February 1978 to 
February 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated July 2006 and 
April 2008 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana.  In July 2006 
the RO granted service connection for deviated nasal septum, 
chronic sinusitis, status post rhinoplasty and functional 
endoscopic sinus surgery, residuals of right zygoma fracture 
and assigned a 10 percent disability evaluation effective 
from December 14, 2005.  As the Veteran has disagreed with 
the initial rating assigned following the grant of service 
connection for deviated nasal septum, chronic sinusitis, 
status post rhinoplasty and functional endoscopic sinus 
surgery, residuals of right zygoma fracture, the Board has 
characterized such claim in light of Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (distinguishing an initial rating 
claim from a claim for increased rating for already service-
connected disability).  In April 2008 the RO denied the 
Veteran's claim for service connection for obstructive sleep 
apnea.

In January 2009 the Veteran's representative submitted 
additional evidence directly to the Board, with a waiver of 
initial RO consideration of the evidence.  This evidence is 
accepted for inclusion in the record on appeal.  See 38 
C.F.R. § 20.1304 (2009).

The issue of service connection for obstructive sleep apnea 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The chronic sinusitis, status post rhinoplasty and 
functional endoscopic sinus surgery, residuals of right 
zygoma fracture disability is manifested by less than three 
incapacitating episodes per year of sinusitis requiring 
prolonged antibiotic treatment, and less than six non- 
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  

2.  The deviated nasal septum results in over 50 percent 
nasal obstruction in both sides.  


CONCLUSIONS OF LAW

1.  The criteria for an initial increased evaluation in 
excess of 10 percent for chronic sinusitis, status post 
rhinoplasty and functional endoscopic sinus surgery, 
residuals of right zygoma fracture have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.97, 
Diagnostic Code 6514 (2009).

2.  The criteria for a separate 10 percent for deviated nasal 
septum have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.97, Diagnostic Code 6502 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

The Veteran's increased rating claim arises from his 
disagreement with the initial evaluation following the grant 
of service connection for deviated nasal septum, chronic 
sinusitis, status post rhinoplasty and functional endoscopic 
sinus surgery, residuals of right zygoma fracture.  Courts 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2009).  Service treatment records have been associated with 
the claims folder, and all identified and available treatment 
records have been secured. The Veteran has been medically 
evaluated in conjunction with his claim.  The duties to 
notify and assist have been met.

II.	Initial Increased Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for loss of time from work proportionate to the 
severity of the disability.  38 C.F.R. § 4.1.  When an 
unlisted condition is encountered, it will be permissible to 
rate the condition under a closely related disease or injury 
in which not only the functions affected but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.

The Veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where 
the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time with 
consideration given to the propriety of staged ratings.  See 
Fenderson,12 Vet. App. 119, 126.  In addition, the Court has 
held that in determining the present level of a disability 
for any increased evaluation claim, the Board must consider 
the application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

By rating decision dated in July 2006, service connection was 
granted for deviated nasal septum, chronic sinusitis, status 
post rhinoplasty and functional endoscopic sinus surgery, 
residuals of right zygoma fracture with a 10 percent 
evaluation effective from December 14, 2005, under 38 C.F.R. 
§ 4.97(Respiratory System - Diseases of the Nose and Throat), 
Diagnostic Codes (DCs) 6502 (deviation of nasal septum), 6514 
(chronic sphenoid sinusitis).  The Veteran disagrees with the 
initial award and contends that an evaluation greater than 
the 10 assigned is warranted.

Diagnostic Code 6502 provides that the maximum evaluation 
that may be assigned for deviation of the nasal septum is 10 
percent, which requires either 50 percent obstruction of the 
nasal passage on both sides or complete obstruction on one 
side.  There is no rating higher than 10 percent available 
under this diagnostic code.

Under Diagnostic Code 6514, a 10 percent revaluation is 
assigned when a Veteran has either one or two incapacitating 
episodes per year of sinusitis (an incapacitating episode of 
sinusitis means one that requires bed rest and treatment by a 
physician) requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or has three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 30 percent 
evaluation is assigned when a Veteran has either three or 
more incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or has more than six non- incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent evaluation is warranted 
following radical surgery with chronic osteomyelitis, or; 
near constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  38 C.F.R. § 4.97, Code 
6514 (2009).

In this case, service treatment records show that in March 
1979 the Veteran was seen with complaints of chronic sinus 
congestion for approximately one year.  On objective 
examination there was slight pain at palpation of sinus.  The 
assessment was acute rhinitis/sinusitis.  He was seen again 
in August 1979 and on objective examination it appeared his 
sinuses were congested.  The assessment was chronic rhinitis.  
In November 1979 the Veteran sustained a "stiff-arm" injury 
playing touch football.  He was admitted to the hospital.  
Examination revealed right periorbital swelling with a 
palpable bone fragment along the inferior orbital rim.  A 
left septal deviation was noted associated with a leftward 
deviation of the nasal dorsum.  The remainder of the physical 
examination was entirely within normal limits.  An attempt to 
reposition the fractured zygoma with a bone hook was 
unsuccessful.  The Veteran was discharged from the hospital 
to full duty to be seen in follow-up in the plastic surgery 
service where he would undergo a septorhinoplasty for 
deviated septum.  Post-surgery the Veteran was seen in 
December 1979 with complaints of headache and eye pressure.  
The assessment was rule out sinusitis.

The Veteran was admitted to the hospital in January 1980 with 
complaints of airway obstruction.  His physical examination 
was entirely within normal limits except for a left nasal 
airway obstruction, secondary to a deviated septum.  The 
operation performed was a submucous resection rhinoplasty.  
The discharge diagnosis was nasal airway obstruction.  The 
Veteran was seen in the clinic in April 1980 and reported 
that he had a rhinoplasty in January, but was still 
experiencing nasal airway obstruction.  He reported that 
there was no breathing out of the right nostril.  On 
objective examination the right nasal passage was closed, 
edematous, mucosal, and turbinates.  The left was not 
obstructed but was edematous.  The assessment was allergic 
rhinitis, sinusitis.  A clinic visit in July 1981 revealed 
the Veteran had nasal passage congestion for twenty-four 
hours and rhinitis for twenty-four hours with sinus headache.  
The assessment was chronic sinusitis.`

Post-service in January 1998 the Veteran was seen by a 
private examiner for dizziness.  He admitted to a lightheaded 
feeling, tinnitus, and headaches.  He also admitted to some 
yellow postnasal drainage that he stated had bothered him for 
years.  A physical examination revealed some congestion in 
the nasal mucosa consistent with vasomotor rhinitis.  In 
February 1998 the Veteran was seen by his private physician 
to discuss plans for sinus surgery.  It was noted that he was 
taking Biaxin (an antibiotic).  The assessment was dizziness 
with chronic sinusitis.  CT [computed tomography] of the 
sinuses was conducted in February 1998 the impressions were 
sinus mucosal disease involving the right sphenoid sinus, 
ethmoid air cells bilaterally and maxillary sinuses 
bilaterally, narrowing of both nasal cavities caused by 
bilateral concha bullosa of both middle nasal turbinates and 
narrowing of both osteomeatal complexes.  Endoscopic sinus 
surgery was performed in February 1998.  It was noted that 
the Veteran would be discharged home on antibiotics and 
analgesics.  

In May 1998 the Veteran visited his private physician with 
complaints of chest congestion for about the past five days.  
He was coughing-up thick yellow phlegm and had thick yellow 
nasal phlegm.  On examination there was thick post-nasal 
drainage.  The assessment was early sinusitis.  Levaquin (an 
antibiotic) was prescribed.  

During an October 1999 re-evaluation, examination of the nose 
revealed no external deformities apparent.  Nasal septum was 
in the midline.  Nasal mucous membrane was congested, and 
turbinates were unremarkable.  Sinoscopy revealed healthy 
ethmoid labyrinths and "NA" windows bilaterally.  There was 
some mucoid discharge present in the left ethmoid labyrinth 
posteriorly.  The discharge was white and was not suggestive 
of acute infection.  The impression was acute left maxillary 
and ethmoid sinusitis, resolved, and allergic rhinitis, 
improved.

In April 2006 the Veteran had a VA compensation examination.  
At that time the Veteran reported having continuous 
interference with breathing through the nose and episodes of 
purulent discharge.  He reported having problems with thin, 
watery to thick nasal drainage.  He also reported difficulty 
with sleeping due to nasal obstruction.  He reported that he 
develops a chronic temporal sinus area pain and pressure the 
entire spring with pain at level five on a scale of ten.  He 
reported recurrent allergy attacks which are worse in the 
spring.  He disclosed that approximately three to four times 
a year, he develops an exacerbation, which requires 
antibiotic therapy, steroids or cortisone injections.  He did 
not report any periods of incapacitation, but it was noted 
that he was treated for an acute sinus infection, three to 
four times a year.  

On physical examination, there was a mild septal deviation to 
the right.  The external nose was without deformity, except 
for the deviation to the right.  On the right, there were no 
nasal polyps visualized in the nares, the nasal mucosa was 
swollen and pale and there were moist exudates.  There were 
no crusting exudates.  On the left, there was swelling of the 
nares.  The nasal mucosa was pale and there were moist 
exudates.  There were no crusting exudates.  There was no 
nasal polyp visualized.  There was no pain with tapping to 
the sinus areas.  Patency was diminished by 60 percent in 
each nare.  The impression from CT of the sinus was status 
post sinonasal surgery, chronic appearing bilateral 
maxillary, ethmoid, frontal and right sphenoid sinusitis.  
Right concha bullosa and left orbital roof osteoma.  VA 
examiner concluded with a diagnosis of septal nasal trauma 
resulting in deviation and chronic sinusitis.  

On examination with respect to the Veteran's status post 
fracture of the right zygoma, the Veteran reported pain 
associated with the fracture.  It was noted that current 
treatment is not directed for the dome fracture, but towards 
the sinus conditions.  The Veteran did not report any periods 
of flare-up.  There was no active infection.  There were no 
constitutional symptoms of bone disease.  Physical 
examination revealed mild bony prominence of the zygoma.  The 
zygoma was slightly higher on the right and more prominent.  
There was no angulation, false motioning, shortening or 
interarticular involvement.  The Veteran did not report any 
pain or difficulty with chewing activities.  There was no 
tenderness, drainage, edema, painful motion, weakness, 
redness or heat to the area.  X-ray of the facial bones 
revealed no significant bony abnormalities seen.  The 
impression was negative facial bone views and no evidence of 
fracture.  The examiner concluded with a diagnosis of zygoma 
fracture with surgical repair in 1979.

VA outpatient treatment records dated in 2007 and 2008 show 
assessments of chronic sinusitis and in an April 2008 VA 
outpatient treatment report the assessment was chronic 
sinusitis without exacerbation.  

The evidence of record does not support the assignment of a 
rating greater than 10 percent for the chronic sinusitis, 
status post rhinoplasty and functional endoscopic sinus 
surgery, residuals of right zygoma fracture disability.  The 
Veteran has been diagnosed with chronic sinusitis, and 
although evidence indicates he did not report any periods of 
incapacitation, he did report that he was treated for an 
acute sinus infection three to four times a year.  There is 
no evidence that the Veteran has experienced three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged antibiotic treatment, or has more than six non- 
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting 
associated with the diagnosed sinus disability.  The Veteran 
has submitted documentation regarding leave from the United 
States Postal Service in support of his claim for an 
increase.  However the evidence proffered does not 
specifically mention that the Veteran's sinus disability is 
solely responsible for his absence from work and therefore 
the evidence is insufficient to show that the Veteran 
experienced incapacitating episodes as a result of his 
service-connected disability.  There is no showing of nasal 
polyps, and no basis for assigning a higher rating.  Thus, 
the criteria for the next higher evaluation of 30 percent 
under Diagnostic Code 6514 have not been met and the claim 
must be denied.  

While a higher rating for chronic sinusitis, status post 
rhinoplasty and functional endoscopic sinus surgery, 
residuals of right zygoma fracture disability are not met, 
the Veteran has a deviated nasal septum and examination has 
shown there is decreased patency of about 60 percent.  
Resolving all doubt in the Veteran's favor, a separate 10 
percent rating for deviated nasal septum is warranted, which 
is the maximum schedular rating for this disability.  See 38 
C.F.R. §§ 4.97, Diagnostic Code 6502.  

The Board has considered whether an evaluation higher than 
the 10 percent assigned is warranted under any other 
diagnostic codes, but finds that no applicable diagnostic 
code supports a higher rating.  

Additionally, the Board has considered whether the Veteran is 
entitled to staged ratings.  Hart, 21 Vet. App. 505.  The 
Veteran's service-connected deviated nasal septum, chronic 
sinusitis, status post rhinoplasty and functional endoscopic 
sinus surgery, residuals of right zygoma fracture disability 
has not been shown to be more than 10 percent disabling and 
as a result he is not entitled to a staged rating.

Finally, it is not shown that the Veteran's deviated nasal 
septum, chronic sinusitis, status post rhinoplasty and 
functional endoscopic sinus surgery, residuals of right 
zygoma fracture disability causes marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  The 
percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning 
capacity resulting from a service- connected disability.  38 
C.F.R. § 4.1.  As indicated, the leave records from his 
employer do not establish that leave was taken only for 
service-connected disability and there is no showing of 
frequent hospitalization due to service-connected disability.  
Hence the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) for assignment of an extraschedular evaluation.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for chronic sinusitis, status post rhinoplasty and functional 
endoscopic sinus surgery, residuals of right zygoma fracture 
is denied.

Entitlement to a separate initial 10 percent evaluation for 
deviated nasal septum allowed, subject to the regulations 
governing the award of monetary benefits.


REMAND

In an April 2008 rating decision the Veteran was denied 
service connection for obstructive sleep apnea.  In October 
2008 the Veteran submitted a VA Form 9 wherein he expressed 
disagreement with the denial of service connection for sleep 
apnea.  The Veteran's statement is accepted as a timely 
notice of disagreement (NOD) with the April 2008 rating 
decision, but, a statement of the case (SOC) has not been 
issued.  See 38 C.F.R. §§ 20.201, 20.302(a) (2009).  In 
Manlincon v. West, 12 Vet. App. 238 (1999), the United Stated 
Court of Appeals for Veterans Claims (Court) held that when 
an appellant files a timely NOD and no SOC is issued, the 
Board should remand, rather than refer, the issue to the RO 
for the issuance of an SOC.  Consequently, this matter is 
remanded for the issuance of an SOC.

Accordingly, the case is REMANDED for the following action:

The RO should issue to the Veteran and his 
representative an SOC addressing the claim 
of entitlement to service connection for 
obstructive sleep apnea.  All applicable 
criteria should be addressed in the SOC.  
Along with the SOC, the RO must furnish to 
the Veteran and his representative a VA 
Form 9 (Appeal to Board of Veterans' 
Appeals) and afford them the applicable 
time period for perfecting an appeal as to 
this matter.  (The Veteran and his 
representative are hereby reminded that 
appellate consideration of this claim may 
be obtained only if a timely appeal is 
perfected).  If the Veteran files a timely 
appeal, this issue should be returned to 
the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


